Citation Nr: 1809982	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of a left knee condition, including diagnosed arthritis and chondromalacia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marines from September 1969 to May 1971, including service in the Republic of Vietnam.  He also had service in the Army National Guard, including active service from January 1996 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified before the undersigned at a December 2016 hearing.  A transcript of that hearing is of record. 

The Board remanded this case in May 2017 and the record reflects substantial compliance with the terms of that remand order. 


FINDING OF FACT

The Veteran's residuals of a left knee condition, including diagnosed arthritis and chondromalacia, caused the following symptoms:  painful motion; flexion limited to 120 degrees; popping or crepitation; sticking or locking; grinding; instability; stiffness; weakness; decreased speed; increased fatigability; atrophy; incoordination; and tenderness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left knee condition have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256-5263.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased disability rating in excess of 10 percent for service-connected residuals of a left knee condition.  The Veteran is currently rated at 10 percent under DC 5010.  The Board has considered a higher rating under DC 5010 as well as separate ratings under alternative DCs 5256 through 5263.  As discussed below, the Veteran's symptoms do not justify a higher rating or a separate rating.

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated April 2012 and supplemented in August 2012, September 2016, and November 2017.

Evidence

VA provided the Veteran with knee examinations in February 2010, April 2012, September 2013, and June 2017.  VA treatment records from April 1999 to October 2017 are of record, and the Veteran has submitted multiple statements about his disability in addition to his testimony from his Board hearing.  

The February 2010 VA examiner noted the Veteran's complaints of  his left knee giving way, instability, pain, stiffness, weakness, decreased speed, and locking 1 to 3 times per month. The Veteran denied deformity, incoordination, subluxation, flare ups, and other symptoms. The Veteran stated that he could stand from 1 to 3 hours, walk from 1 to 3 miles, and exercised regularly, including intermittent running up to 1 mile.  The examiner observed an antalgic gait.  On examination, the examiner noted crepitus; tenderness; and clicks, snaps, and grinding.  The examiner noted the absence of instability.  Range of motion testing revealed flexion limited to 135 degrees and normal extension.  Pain was noted on repeated use, but there was no further observed limitation of functionality.  Strength was normal, but his left calf was noted to be one half inch shorter than his right.  The examiner diagnosed degenerative joint disease (DJD) and chondromalacia of the left knee. 

VA treatment notes from October 2010 to December 2011 noted that the Veteran continued running .5 to 1.5 miles at least once per week, with pain reported as 7 out of 10.  No pain was reported with walking.  His left knee range of motion was 0 to 120 degrees at worst, and his treating doctor noted grinding, crepitus, and tenderness but no locking, catching, effusion, or instability.  During this period the Veteran received injections to treat his knee, with some relief.

The April 2012 VA examiner noted the Veteran's complaint of flare ups which occurred several times per day and lasted for a few minutes each time.  Range of motion testing revealed flexion limited to 120 degrees with evidence of pain at 120 degrees, and normal extension.  Repeated use testing was performed with no noted changes.  The examiner noted the following factors as contributing to functional loss:  excess fatigability, incoordination, pain on movement, deformity, atrophy, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Stability testing noted anterior instability at 0-5 millimeters but otherwise normal.  Strength was normal.  There was no history of subluxation noted.  The Veteran's left leg was again noted to be shorter than his right.  It was also noted to be 2 centimeters thinner at the thigh and .5 centimeters thinner at the calf.  The examiner noted a meniscal tear (semilunar cartilage condition) with no current symptoms or surgical history. 

The September 2013 VA examiner noted the Veteran's complain of flare ups which occurred several times per day and lasted for a few minutes each time.  The Veteran estimated his range of motion during a flare up to be 100 percent of his non-flare up range of motion.  He also stated that during a flare up or after repeated use his functional ability was limited by pain, fatigability, and incoordination.  Range of motion testing revealed flexion limited to 120 degrees with no objective evidence of pain, and normal extension.  Repeated use testing was performed with no noted changes.  The examiner noted the following factors as contributing to functional loss:  less movement than normal, atrophy, and prominent crepitus.  Strength was normal. Stability and strength were both normal.  No subluxation, tenderness, or tibial/fibular impairment was noted.  The examiner noted a meniscal tear (semilunar cartilage condition) with frequent joint pain but no surgical history.  The examiner noted mild atrophy above the left knee, with the left thigh measuring 1 centimeter thinner than the right.  Based on review of a June 2010 MRI, the examiner updated the Veteran's diagnosis to residuals, left knee condition with degenerative disease and internal derangement.

A VA treatment note from September 2013 noted range of motion from 0 to 140 degrees with no pain, grinding, crepitus, effusion, instability, or subluxation.  

A February 2014 left knee x-ray was taken in preparation for a scheduled total left knee replacement (TKR) surgery.  It showed moderate DJD of the patellofemoral joint with lesser involvement of the weight-bearing femoral tibial surfaces.  The Veteran stated that he wished to proceed with the surgery to help with his pain, which was no longer helped by his injection therapy. 

A VA treatment record from April 2015 noted that the scheduled TKR had been cancelled because the Veteran was doing well.  An updated left knee x-ray showed no significant changes from previous imaging studies.  A VA treatment note from December 2015 confirmed that the TKR was cancelled because the Veteran was doing well.  The treating doctor found full range of motion and mentioned that the Veteran continued to coach youth sports. 

A VA treatment record from April 2016 noted that the Veteran's injections were no longer providing relief from pain and would be discontinued.  The treating doctor found full range of motion with no effusion or instability.  The doctor noted crepitus and diagnosed moderate DJD. 

The June 2017 VA examiner tested both knees, with and without weight, in active and passive motion.  The Veteran told this examiner that his knee was about the same as it had been in 2013.  The Veteran stated that he still ran and threw a football around about once per week.  He still performed his own housework and yardwork but pain stopped him from running as much as he used to.  He described flare ups about once per week, lasting for a few minutes each time.  Flare ups were usually caused by running or tossing a football.  He stated that he still hiked in the hills around his house and this did not bother his knee.  Active range of motion testing revealed left knee flexion and extension limited to 135 degrees with objective signs of pain.  Pain did not cause further functional loss.  There was no crepitus and no pain with non-weight-bearing or on passive motion.  Strength was normal. Stability and strength were both normal.  No subluxation, tenderness, effusion, or tibial/fibular impairment was noted.  The examiner noted a meniscal tear (semilunar cartilage condition) with no surgical history or current symptoms.  The examiner noted atrophy above the left knee, with the left thigh measuring 1.5 centimeters thinner than the right.  

The Veteran's statements, including multiple letters and his hearing testimony, have been consistent in describing his symptoms.  He has described atrophy; loss of cartilage; locking; a grinding sensation with movement; a feeling of bone hitting the underside of his knee cap; and pain that prevents him from running the way he used to.  He works as a substitute teacher, which requires a lot of walking. He has trouble lifting heavy objects, bending his knee, and climbing stairs.  He mentioned falling one time.  His symptoms usually resolve after rest and, contrary to some medical reports, he says injections still help the pain.  Notably, in January 2011 he wrote that his knee has better and worse years, but that it was stronger than ever right then, despite the pain of bone hitting his knee cap.  In November 2017 he wrote that he feels he deserves a 10 percent rating for his knee and that his knee works and he will leave it the way it is.

Analysis

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of flexion of the knee warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  The standard ranges of motion of the knee are 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for residuals of a left knee condition.  Neither the lay nor medical evidence shows that the left knee more nearly reflects the criteria for a higher rating.  38 C.F.R. § 4.7.

Four VA examinations and multiple treatment records over seven years show flexion no worse than 120 degrees.  While the Veteran reported flare ups, he indicated that his range of motion was not affected by these flare ups.  Also, while there was objective evidence of pain with some motion, there was no finding or claim that this resulted in loss of function beyond the recorded limited range of motion.  Extension has been noted as normal (140 to 0 degrees) except for the June 2017 examination, which showed extension 0 to 135 degrees.  Therefore, the schedular criteria for the assignment of a higher rating based on limitation of flexion or extension are not met.  38 C.F.R. § 4.71a, DC 5260, 5261

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, along with the Veteran's subjective complaints of painful flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 10 percent disability evaluation.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In February 2010 the Veteran stated that instability, pain, stiffness, weakness, decreased speed, and locking all contributed to his functional loss.  At the same time he denied flare ups and continued running on a regular basis.  There is no indication that the noted symptoms caused functional loss independent of or in addition to the already compensated limitation of flexion.  In April 2012 the VA examiner noted that excess fatigability, incoordination (anterior instability at 0-5 millimeters but otherwise normal), pain on movement, deformity, atrophy, disturbance of locomotion, and interference with sitting, standing, and weight-bearing all contributed to the Veteran's functional loss.  Regarding atrophy, while the Veteran's left leg has been consistently noted to be slightly shorter and thinner than his right, this has had no effect on his strength, which has always tested normal (5/5).  Regarding instability, stability was tested by each VA examiner and multiple treating doctors.  The April 2012 VA exam is the sole positive result, with all others showing normal stability.  In light of the isolation of this positive result, this appears to be an anomaly as opposed to an ongoing disability, and does not justify an independent rating.  There is also no indication that instability caused functional loss in addition to the already assigned 10 percent evaluation.  The September 2013 VA examiner recorded the Veteran's statement that pain, fatigability, and incoordination caused his functional loss, as well as the examiner's observation that reduced movement, atrophy, and prominent crepitus contributed as well.  Again, there is no indication that any of these symptoms caused functional loss beyond the assigned 10 percent.  The June 2017 examiner noted that the Veteran reported painful flare ups related to running or tossing around a football, but indicated he had no functional loss or impairment related to these symptoms.  The examiner also observed pain on flexion, but noted that it did not cause any additional functional loss.  Atrophy was noted but asymptomatic.  The meniscal tear was noted but asymptomatic.  After review of all the above noted symptoms, there is no indication, including the Veteran's statements, that indicates any impairment or loss of function in excess of the currently assigned 10 percent evaluation.  

The Board has considered whether a separate evaluation is warranted based on the Veteran's report of "locking" symptoms. "Locking" symptoms are rated under DC 5258 based on semilunar cartilage impairment with frequent episodes of "locking," pain, and joint effusion.  38 C.F.R. § 4.71a, DC 5258.  X-ray evidence from June 2010 onward shows a meniscal tear of the semilunar cartilage, and the Veteran has at times complained of his knee "locking," causing pain, and possibly causing the fall mentioned at his Board hearing.  However, even if his reported "locking" from 1 to 3 times per month were considered frequent, he has not claimed to have effusion and every treatment record and VA examiner to address effusion has found no evidence of this symptom.  There is also no evidence of removal of any semilunar cartilage.  Therefore, the Veteran does not qualify for a rating under DC 5258 or 5259.

Additionally, the criteria for an evaluation in excess of 10 percent are not met under any other potentially applicable provision of the schedule.  The Veteran's residuals of a left knee condition have not been manifested by ankylosis, recurrent subluxation, limitation of extension, tibia and fibula impairment, or genu recurvatum.  As discussed above, the finding of anterior instability in April 2012 appears to have been an isolated finding which resolved, as opposed to a current disability.  Therefore, a higher or separate rating is not warranted under DCs 5256, 5257, 5261, 5262 or 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5259, 5261, 5262, and 5263.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  However, while the Veteran may believe that he meets the criteria for the next higher disability rating, his statements, along with the medical findings, do not meet the schedular requirements for a higher evaluation than now assigned.

Accordingly, the claim of entitlement to an evaluation in excess of 10 percent for residuals of a left knee condition must be denied.  


ORDER

Entitlement to an increased disability rating in excess of 10 percent for residuals of a left knee condition, including diagnosed arthritis and chondromalacia, is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


